DISCIPLINARY PROCEEDINGS
PER CURIAM.
Upon review of the record of the disciplinary board’s findings and recommendations, the record filed herein, and respondent’s application for consent discipline, it is the decision of the court that the disciplinary board’s recommendations be adopted.
Accordingly, it is ordered that the name of James S. Broussard be stricken from the roll of attorneys and that his license to practice law in the state of Louisiana be revoked. All costs are assessed against respondent.
DISBARMENT ORDERED.